Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered *228on or about March 29, 2006, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree and grand larceny in the fourth degree, and imposed a conditional discharge for a period of up to 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility. The evidence, including testimony that appellant pushed the victim as appellant’s companion took the victim’s property, supported the conclusion that appellant was a participant in the crime. Concur—Saxe, J.P., Sullivan, Williams, Sweeny and Malone, JJ.